Citation Nr: 1823466	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus type II with erectile dysfunction, currently rated as 10 percent disabling prior to July 23, 2014; and rated as 20 percent disabling effective July 23, 2014.

2.  Entitlement to a higher initial rating for ischemic heart disease, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to July 8, 2014.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2012; a statement of the case was issued in June 2014; and a substantive appeal was received in August 2014.   

The March 2012 rating decision denied an increased rating for diabetes mellitus.  However, the RO issued a November 2017 rating decision in which it increased the rating from 10 percent to 20 percent effective July 23, 2014.  Since the increase does not date back to the filing of the claim, there are two distinct time periods to consider.  The November 2017 rating decision also granted TDIU with an effective date of July 8, 2014.

The issue of entitlement to a higher initial rating for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to July 23, 2014, the Veteran's service-connected diabetes mellitus type II with erectile dysfunction was manifested by a prescribed oral hypoglycemic agent only.  It was not manifested by a requirement of insulin and restricted diet; or oral hypoglycemic agent and restricted diet.    

2.  Effective July 23, 2014, the Veteran's service-connected diabetes mellitus type II with erectile dysfunction is manifested by a prescribed oral hypoglycemic agent and regulation of activities.  It is not manifested by a requirement of insulin, restricted diet, and regulation of activities.  


CONCLUSIONS OF LAW

1.  Prior to July 23, 2014, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected diabetes mellitus type II with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 7913 (2017).

2.  Effective July 23, 2014, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus type II with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 2011 letter, the RO provided the Veteran with a notification letter.  Regarding the duty to assist, relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in December 2011, January 2014, and November 2017 with awareness of the Veteran's medical history.  As such, the Board will proceed to the merits of the diabetes mellitus rating.

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected diabetes mellitus, with erectile dysfunction has been rated by the RO under the provisions of Diagnostic Code 7913.  Under this regulatory provision, a 10 percent rating is warranted for diabetes mellitus which is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating requires the use of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

Note 1 to Diagnostic Code 7913 provides that compensable complications from diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation; however, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

Erectile dysfunction is rated by the RO under the provisions of Diagnostic Code 7522.  A 20 percent rating is warranted for deformity of the penis with loss of erectile power.  

Prior to the filing of the Veteran's October 2011 claim, the Veteran's diabetes was rated as 10 percent disabling.  

The Veteran underwent a VA examination in December 2011.  The examiner noted that the Veteran's diabetes has been treated by a prescribed oral hypoglycemic agent.  The Veteran's diabetes was not managed by restricted diet.  The Veteran had not been prescribed insulin; and the Veteran did not require regulation of activities.  Frequency of diabetic care was noted to be fewer than two times per month.  The Veteran had not had any episodes of hypoglycemia requiring hospitalization, or any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization within the past twelve months.  The Veteran had not had progressive unintentional weight loss attributable to diabetes.  The Veteran was noted to have diabetic peripheral neuropathy (which is rated separately).  The examiner noted that diabetes did not impact the Veteran's ability to work.  However, the examiner also acknowledged that the Veteran stopped working two years ago.  He had worked in painting and in construction; but he could no longer work after he became unable to climb ladders.  

The Veteran underwent a VA examination in January 2014.  The examiner reviewed the claims file in conjunction with the examination.  The examiner stated that the Veteran's diabetes was not being treated in any way.  As before, the Veteran's diabetes did not require regulation of activities.  The Veteran had not had any episodes of hypoglycemia requiring hospitalization or any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization within the past twelve months.  The Veteran had not had progressive unintentional weight loss attributable to diabetes.  The examiner stated that the Veteran's diabetes did not impact his ability to work.  She stated that there are no functional impairments or disabilities that preclude the Veteran from securing and maintaining substantial and gainful employment in sedentary desk work type physical activities.  

The Veteran underwent a VA examination in November 2017.  The examiner noted that the Veteran's diabetes has been treated with a prescribed oral hypoglycemic agent.  It was not managed by restricted diet or insulin.  The examiner stated that the Veteran's diabetes requires regulation on activities.  The frequency of visits to his diabetic care provider is fewer than two times per month.  The Veteran had not had any episodes of hypoglycemia requiring hospitalization or any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization within the past twelve months.  The Veteran had not had progressive unintentional weight loss attributable to diabetes.  

With regards to the Veteran's erectile dysfunction, at the Veteran's January 2014 VA examination, the Veteran's penis was not examined at the request of the Veteran.  At the Veteran's November 2017 examination, a physical examination was not performed, but the Veteran reported normal anatomy no deformity or abnormality.  Indeed, the examiner did not diagnose the Veteran with a penile deformity, nor was any such deformity contended.  

Analysis

Prior to July 23, 2014
The Veteran's diabetes has been rated as 10 percent disabling.  In order to warrant a rating in excess of 10 percent, the Veteran's diabetes must have either: required insulin and restricted diet; or required an oral hypoglycemic agent and restricted diet.  Neither the VA examination reports (December 2011 or January 2014) nor the outpatient treatment records reflect that these criteria have been met.  The December 2011 VA examiner noted that the Veteran's diabetes has been treated by a prescribed oral hypoglycemic agent.  However, it was not managed by restricted diet, regulation of activities, or a prescription for insulin.  

The January 2014 VA examiner found that the Veteran's diabetes was not being treated in any way.  She noted that the Veteran's diabetes did not require regulation of activities.  

The Board notes the Veteran's representative's argument that the Veteran was prescribed Glipizide and has to regulate his diet so he should have been award a 
20 percent rating.  However, the competent medical evidence of record, to include several VA examination reports noted above, do not reflect that this medication is insulin.  See Drugs.com, Sulfonylureas, https://www.drugs.com/drug-class/sulfonylureas.html (listing Glipizide among sulfonylureas and stating this classification of drugs lowers blood glucose levels by stimulating insulin release from the Beta cells of the pancreas).

Likewise, the outpatient treatment records fail to reflect that the Veteran's diabetes required insulin and restricted diet; or required oral hypoglycemic agent and restricted diet prior to July 23, 2014.  Finally, the Board notes that there has been no evidence that the Veteran's erectile dysfunction is accompanied by a penile deformity.  Consequently, the preponderance of the competent and probative evidence weighs against the claim for a rating in excess of 10 percent prior to July 23, 2014.  

Effective July 23, 2014
The Veteran's diabetes mellitus has been rated as 20 percent disabling based on the requirement of an oral hypoglycemic agent and restricted diet.  In order to warrant a rating in excess of 20 percent, the Veteran's diabetes must require insulin, restricted diet, and regulation of activities.  The Board notes that effective July 23, 2014, the Veteran was prescribed Glipizide (an oral hypoglycemic agent)(VAMC Other Output/Reports, 5/28/15, p. 12).  However, there is no medical evidence that reflects that the Veteran was prescribed insulin.    

In the absence of evidence that the Veteran's diabetes mellitus with erectile dysfunction requires insulin, the preponderance of the evidence weighs against the claim for a rating in excess of 20 percent.


ORDER

An increased rating for diabetes mellitus type II with erectile dysfunction is denied.  


REMAND

Ischemic heart disease
The Board finds that the Veteran's December 2011 examination report, January 2014 VA examination report, June 2014 addendum, and November 2017 examination report largely contradict one another.  Moreover, the most recent VA examination contains internal conflicts.  

The December 2011 VA examination report did not contain any findings that would result in an increased rating.  The examination report contained METs findings; but the examiner then opined that the Veteran's reported shortness of breath is related to valvular disease and not to coronary artery disease (thereby suggesting that the Veteran experiences multiple heart related disabilities, and that some of them are service connected and others are not).

The January 2014 examination report includes findings that would result in an increased rating.  However, the examiner opined that the METs findings were not due to ischemic heart disease; but were instead due to noncardiac factors (like degenerative joint disease of the knees and COPD).  She also stated that the Veteran's disability does not constitute ischemic heart disease.  

A June 2014 addendum opinion reflects a different examiner's opinion that the Veteran's valvular heart disease, heart valve replacement, and atrial fibrillation are not related to the Veteran's service connected ischemic heart disease.

A November 2017 VA examination report reflects that the examiner opined that the Veteran's aortic valve disability was at least as likely as not due to service due to Agent Orange exposure.  The November 2017 examiner did not review the records in the claims file and thus was likely not aware of the contrary opinion rendered by the June 2014 VA examiner.  Consequently, he did not reconcile his findings with that of the June 2014 examiner.  

All of these opinions leave much doubt as to what symptoms are due to service connected disabilities and which are not.

Moreover, the November 2017 VA examination report contains internal inconsistencies.  For example, in section 14c, the examiner stated that the Veteran experiences dyspnea with 1-3 METs.  In section 14e, he stated that these findings are not solely related to the heart conditions claimed in the diagnosis section.  Valvular heart disease is the only diagnosis listed in the diagnosis section.  However, in section 14f, when asked for the estimated METs level due solely to the cardiac disability listed above, the examiner reported the same findings (dyspnea with 1-3 METs).  The examiner then stated that the Veteran is morbidly obese with COPD; and that he still smokes and is oxygen dependent.  He stated that the Veteran's poor overall general condition is less likely due to service.  

The Board finds that another examination is warranted to clarify (1) what symptoms are related to the Veteran's service-connected ischemic heart disease, and (2) what are his METs based solely on his service connected heart disability.  

TDIU
The Veteran first raised the issue of entitlement to a TDIU by way of his April 2012 notice of disagreement.  The RO initially denied entitlement to a TDIU.  However, it then issued a November 2017 rating decision in which it granted the TDIU effective July 8, 2014.  Since the effective date of the TDIU does not date back to the date of the claim, the issue of entitlement to a TDIU prior to July 8, 2014 remains on appeal.

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether an increased rating is warranted for the Veteran's service-connected ischemic heart disease. 
 
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA cardiology examination, with a cardiologist, if available, for the purpose of determining the current severity of his service connected ischemic heart disease.  It is imperative that the examiner review the claims file in connection with the examination to become familiar with the Veteran's cardiac history.  Any special tests deemed medically advisable should be conducted.  The examiner should state:

(a) what symptoms are related to the Veteran's service-connected ischemic heart disease, and 

(b) what is the Veteran's METs based solely on his service-connected ischemic heart disease.  

The examiner is to reconcile his/her findings with the findings made by the December 2011, January 2014, June 2014, and November 2017 examination reports.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, readjudicate to determine if the benefits sought can be granted.  If any benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


